The Chancellor
held, that the testimony very clearly established the truth of the plea at the time it was filed, and the issue was to be considered as referring to that period. It appeared, that the judgments had been discharged, and satisfied subsequent to that period. It was thereupon ordered, that the plaintiffs, within thirty days, pay the costs of the plea, and of all subsequent proceedings, or that the hill *167stand dismissed, with costs; and that if the costs were so paid, that the defendants should then answer the bill, within six weeks, or that the bill he taken pro confesso against them.